PER CURIAM.
On Motion for Rehearing of Application for Writ of Error
We have denied petitioners’ application for writ of error in this case on the ground that the opinion of the Court of Civil Appeals presents no reversible error. 483 S. W.2d 344. The judgment of the trial court granting a permanent injunction against the School District and its Trustees from ever in the future seeking to condemn petitioners’ property conflicts with the right given to the State and its political subdivisions by Article 1, Section 17, of the Texas Constitution, Vernon’s Ann.St., to acquire property for public use. In their motion for rehearing, petitioners contend that Article 3265, Section 6, Vernon’s Texas Revised Civil Statutes Annotated, violates the Fourteenth Amendment, United States Constitution. This question will not arise until and unless the School District seeks to again condemn petitioners’ property and a proper plea raising the question is filed. In refusing petitioners’ application for a writ, we leave open the above questions for determination in a case when these issues are properly before us. Petitioners’ motion for rehearing is overruled.